               Case 3:19-cv-06122-RBL Document 19 Filed 04/23/20 Page 1 of 2



 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
        EDWARD JAMES WILKINS,                              CASE NO. C19-6122RBL
 9
                                Petitioner,                ORDER
10               v.

11      JEFFREY A UTTECHT,

12                              Respondent.

13

14

15           THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and

16   Recommendation [Dkt. # 16], recommending denial of Petitioner §2254 habeas petition, and

17   dismissal with prejudice. Petitioner has not objected, but he has filed a “Motion for Vicarious

18   Exhaustion of State Remedies” [Dkt. # 17]. Wilkins argues (as have several petitioners recently)

19   that in Fischer v. State of Washington, Cause No. 20-cv-0051TSZ, Judge Zilly rejected a portion

20   of a Magistrate Judge’s R & R that denied a habeas petition on exhaustion grounds, because

21   Fischer had exhausted his remedies, even though on his petition’s cover sheet he “checked a

22   box” stating that he had not. See Dkt. # 5 in that case. Wilkins seems to suggest that this

23

24


     ORDER - 1
               Case 3:19-cv-06122-RBL Document 19 Filed 04/23/20 Page 2 of 2



 1   particularized ruling means that state court exhaustion is no longer a requirement of a § 2254

 2   petition. As the state argues, he is wrong. [Dkt. # 18].

 3          (1) The Report and Recommendation is ADOPTED;

 4          (2) Petitioner Wilkins’ §2254 habeas petition is DISMISSED with prejudice;

 5          (3) Wilkins’ motion for summary judgment [Dkt. # 15] is DENIED;

 6          (4) Wilkins’ Motion for Vicarious Exhaustion of State Remedies is DENIED;

 7          (3) For the reasons articulated in the R&R, the Court will NOT issue a Certificate of

 8   Appealability; and

 9          (4) Petitioner’s in forma pauperis status is REVOKED in the event of an appeal.

10          The clerk shall send copies of this Order to Wilkins, to Respondent’s counsel, and to

11   Magistrate Judge Creatura.

12          IT IS SO ORDERED.

13          Dated this 23rd day of April, 2020.



                                                           A
14

15
                                                           Ronald B. Leighton
16                                                         United States District Judge

17

18

19

20

21

22

23

24


     ORDER - 2
